Citation Nr: 0531298	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  01-09 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a right knee 
disability, including as secondary to service-connected left 
total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to February 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied service connection for a 
right knee disorder on a direct basis.  The issue of 
secondary service connection was also denied in the October 
2003 supplemental statement of the case.


FINDING OF FACT

A right knee disability was caused by the service-connected 
left total knee replacement.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right knee disability as secondary to service-connected left 
total knee replacement have been met.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Thus, there is no prejudice to the 
veteran in deciding his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail).

After a careful review of the evidence of record, the Board 
finds that the evidence supports the veteran's claim of 
entitlement to service connection for a right knee disability 
as secondary to his service-connected left knee disability.  
The veteran is service connected for left total knee 
replacement.

In January 1986, the veteran received private medical 
treatment from Dr. Lee R. Dorey of St. Joseph Hospital for 
right knee problems.  He was previously seen by Dr. Dorey in 
October 1985, when he began experiencing pain.  The veteran 
underwent a right knee arthroscopy and partial medial 
meniscectomy.  Postoperative, he was diagnosed as having 
right knee torn medial meniscus.  

The veteran also received treatment from the Tacoma VA 
facility.  A June 2000 x-ray showed mild osteoarthritis of 
the right knee.  A May 2001 treatment entry stated that the 
1986 repair was a result of an acute injury that occurred 
when the veteran went from sitting to standing.  The veteran 
stated that since his left knee surgery, he had been 
overcompensating with his right lower extremity causing right 
knee pain.  

A January 2003 x-ray report from Pacific Sports Medicine 
showed a 20 percent deterioration of joint space in the 
medical compartment of the veteran's right knee compared to 
the June 2000 VA x-rays.  The physician opined that this 
represented progression of osteoarthritis in the right knee.  

In June 2003, the veteran was afforded a VA examination.  The 
claims file was reviewed.  The veteran was diagnosed as 
having degenerative arthritis of the right knee (past history 
of right knee medial meniscectomy in 1986) and status post 
left total knee replacement in 2001.  The examiner opined 
that the veteran's right knee condition was secondary to his 
right knee medial meniscectomy in 1986 and was not related to 
overuse or compensatory use of the right leg as compared to 
the left leg.  

In October 2003, the veteran was examined by Dr. Thomas J. 
Young, a private physician.  The June 2000 and January 2003 
x-rays were reviewed and Dr. Young stated that the 20 percent 
loss in joint space was significant for degenerative joint 
disease and was most probably due to the increase loading and 
twisting on the right knee secondary to trying to protect the 
left knee during the gait cycle.  The veteran was diagnosed 
as having complete replacement surgery of the left knee with 
current instability and degenerative joint disease of the 
right knee secondary to biomechanical alterations caused by 
change of gait due to left knee dysfunction.  Dr. Young 
opined that the veteran's right knee condition was directly 
linked to the resolution of the left knee instability and 
pain.

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  The differing opinions of Dr. Young and 
the June 2003 VA examiner were equally competent and 
persuasive.  Therefore, the evidence is deemed to be at least 
in relative equipoise as to whether his right knee disability 
is secondary to his service-connected left knee disability.  
Thus, secondary service connection for a right knee 
disability is warranted.

As the Board has granted service connection for a right knee 
disorder on a secondary basis, the issue of entitlement to 
service connection for a right knee disability on a direct 
basis has been rendered moot.


ORDER

Entitlement to service connection for a right knee injury, as 
secondary to service-connected left knee replacement, is 
granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


